DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed 5/18/2021 has been entered.  New claims 10-20 have been added.  Claims 1-20 are pending in the application.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Interpretation
It is noted that claim 1 has been amended to recite that the coating film is “obtained by applying onto the metal substrate a coating liquid comprising an acid-modified polyolefin resin which is a thermoplastic resin, a colloidal silica, and a silane coupling agent”, and although the limitation requires the acid-modified polyolefin resin to be in a thermoplastic state, i.e. able to be softened and melted upon application of heat, at the time of application onto the metal substrate, the limitation is a product-by-process limitation and as such, the claim is not limited to the manipulations of the recited steps, only the structure implied by the steps.  The claim does not require the resulting coating film to be thermoplastic, particularly given that the “comprising” language does not exclude a thermosetting resin from being part of the coating liquid, nor does the limitation exclude any crosslinking in the resulting coating film between the acid functional groups of the resin and the silane coupling agent which is a known crosslinking agent in the art (e.g. see Saito as discussed below).  In fact, given the acid-modified polyolefins disclosed at ¶¶ [0016]-[0025] of the instant specification as filed, the silane coupling agents at ¶¶ [0030]-[0031], and the method of forming the film at elevated temperature as described at ¶ [0033], particularly as in the examples, the Examiner takes the position that crosslinking would actually be expected.
Claim Rejections - 35 USC § 112
Claims 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 19 and 20 recite, “The sheet of claim 1, wherein the thermoplastic resin in the chemical conversion coating film” (see lines 1-2), however, given that the thermoplastic resin of claim 1 is recited as part of the “coating liquid” utilized to produce the coating film and not necessarily present as a thermoplastic resin in the coating film, the limitation lacks clear antecedent basis, and one having ordinary skill in the art would not be reasonably apprised of the scope of the claimed invention and could not interpret the metes and bounds of the claim so as to understand how to avoid infringement, e.g. is the limitation now requiring that the thermoplastic resin provided in the coating liquid be present in the final coating film as a non-crosslinked thermoplastic resin such that the silane coupling agent and the functional groups of the acid-modified polyolefin resin do not react to form any crosslinks and/or that the film is not a “cured” film, or does the limitation merely refer to the mass content provided by the thermoplastic resin of the coating liquid with respect to the resulting dried/cured coating film?
Claim Rejections - 35 USC § 103
Claims 1-10 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hirano (WO2015/064689, please refer to US2016/0243794 as an English translation of the WIPO document for the below cited sections) in view of Saito (US2008/0081196) for generally the reasons recited in the prior office action and further discussed below with regards to the new and amended claims.
As discussed in the prior office action, Hirano discloses a surface-treated metal sheet for integrating a metal sheet and a molded resin article (Abstract) such as a polypropylene molded article (¶ [0053], as in instant claims 7-8) during injection molding to obtain an integrated metal sheet-resin composite molded article having high adhesive strength between the metal sheet and the molded polypropylene (¶¶ [0012]-[0013]), wherein the surface-treated metal sheet consists of a laminate having a metal substrate and an adhesive layer laminated on at least one surface of the metal substrate with a chemical conversion coating film interposed between the metal substrate and the adhesive layer (Abstract) as in the instant invention, wherein the chemical conversion coating film is obtained by applying onto the metal substrate a coating liquid containing colloidal silica and a water-based thermosetting resin (Abstract) with a coating amount of the chemical conversion coating film being preferably 0.01 to 1g/m2, reading upon the claimed coating amount (¶ [0043]); and then laminating an adhesive layer on the chemical conversion coating film, such as an acid-modified polypropylene-based adhesive (¶ [0048]) as utilized in the examples (as in instant claims 1 and 5), to a thickness of approximately 5-40 microns, reading upon the claimed adhesive layer thickness (¶¶ [0049]-[0050], Examples).  Hirano discloses that the chemical conversion coating film may further contain a silane coupling agent as in the claimed invention (¶ [0011]), and that the thermosetting resin may be publicly known thermosetting resins, preferably a water-based urethane resin, a water-based acrylic-modified epoxy resin, or a water-based phenolic resin, as well as resins which are obtained by combining a “thermoplastic” resin and a crosslinking agent which are cured by heating, preferably a water-based carboxyl group-containing acrylic resin (¶¶ [0015] and [0022]-[0033]), wherein the water-based carboxyl group-containing acrylic resin is an alkali-neutralized product of a copolymer of 50% or less of an unsaturated carboxylic acid, such as (meth)acrylic acid (¶ [0033]).  Thus, 
However, Saito discloses a similar surface treatment composition for metal sheet that provides a coat capable of satisfying all the corrosion resistance, alkali resistance, solvent resistance, anti-scratch property and adhesion requirements which the conventional nonchromate type, chemical conversion, coating technologies have been difficult to meet, wherein the coat comprises a crosslinked resin matrix (A) and inorganic rust preventative (B), preferably comprising colloidal silica, and the crosslinked resin matrix (A) is formed by the reaction between a water-borne resin and a crosslinking agent, as in the teachings of Hirano (Entire document, particularly Abstract, ¶¶ [0001]-[0004], [0009]-[0011], [0016]-[0017], and [0054]).  Saito discloses that the water-borne resin is not particularly limited and may be a water-borne urethane resin, a water-borne acrylic resin, or a water-borne epoxy resin such as an acrylic-modified epoxy resin (¶¶ [0030]-[0031] and [0034]-[0035]), as in Hirano, but may also be a water-borne polyolefin resin (i.e. a thermoplastic resin) such as an alkali metal-neutralized ethylene-unsaturated carboxylic acid copolymer with a neutralization degree of 30 to 90% (¶¶ [0014]-[0015]) reading upon the broadly claimed “acid-modified polyolefin resin which is a thermoplastic resin” as recited in instant claim 1, to provide a matrix resin having an acid value due to the carboxylic acid groups not neutralized by an alkali metal within a range from 0 to 30, and a hydroxyl value of 5 to 50 (Abstract, ¶¶ [0011], [0051], and [0100].)  Saito discloses that the coat is formed by applying a coating liquid comprising the water-borne resin, crosslinking agent such as a silane compound as in ¶ [0047], inorganic rust preventative, and other ingredients 2 on a dry basis, preferably 0.1 to 5g/m2, still more preferably 0.5 to 2g/m2 (¶¶ [0090]-[0091] and [0095]-[0096]) as with the invention of Hirano and the instant invention; and given that Saito also discloses that an additional resin coating may be applied onto the resulting surface-treated metal sheet, and that the coated metal sheet may be utilized in the fields of household appliances, business machines, materials, and automobiles (¶¶ [0002], [0025], [0097], and [0127]) as in the invention taught by Hirano (¶ [0069]) and the instant invention; it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant invention to utilize a water-borne acid-modified polyolefin as in the teachings of Saito for the water-based thermoplastic resin in the invention taught by Hirano given that it is prima facie obviousness to simply substitute one known element for another to obtain predictable results, thereby rendering the invention as recited in instant claims 1 and 5 obvious over the teachings of Hirano in view of Saito.
With regards to instant claim 2, Saito discloses and/or suggests an acid value as instantly claimed as discussed above and hence instant claim 2 would have been obvious over the teachings of Hirano in view of Saito.
With regards to instant claim 3, given that Hirano specifically utilizes an acid-modified polypropylene resin in the examples, which is a known functionally equivalent acid-containing polyolefin to the ethylene-unsaturated carboxylic acid copolymer disclosed by Saito, it would have been obvious to one having ordinary skill in the art to incorporate the same acid-modified polypropylene resin taught by Hirano into the chemical conversion coat as the carboxyl group-containing resin or copolymer of 50 mass% or less of (meth)acrylic acid of Hirano given that it is prima facie obviousness to simply substitute one known element for another to obtain predictable results and/or prima facie obviousness to choose from a finite number of identified, 
With regards to instant claim 4, given that it is well established in the art that the acid value of acid-containing polyolefin or adhesive resin is a known result-effective variable affecting the adhesion thereof to a surface/substrate and/or subsequent coating, as evidenced by Saito (¶¶ [0036]-[0039] and [0051]), it would have been obvious to one having ordinary skill in the art to determine the optimum acid value of the acid-modified polyolefin resin adhesive in the invention taught by Hirano in view of Saito to provide the desired adhesion for a particular end use of the surface-treated metal wherein a value within the claimed range would have been obvious based upon the acid values disclosed by Saito as well as acid values for the commercially available acid-modified polypropylene utilized by Hirano, and hence instant claim 4 would have been obvious over the teachings of Hirano in view of Saito.
With regards to instant claim 5, as noted above, Hirano discloses an acid-modified polypropylene for the adhesive layer as in the claimed invention and hence instant claim 5 would have been obvious over the teachings of Hirano in view of Saito.
With regards to instant claim 6, Hirano and Saito both disclose that the metal substrate may be steel (Hirano: ¶ [0017]; Saito: ¶¶ [0094] and [0099]) and thus instant claim 6 would have been obvious over the teachings of Hirano in view of Saito.
With regards to instant claims 7-8, as discussed above, Hirano discloses a polypropylene resin layer or molded article may be provided on the adhesive layer in the surface-treated metal sheet to produce a composite member and hence instants claim 7-8 would have been obvious over the teachings of Hirano in view of Saito.
With regards to instant claim 9, Hirano discloses that the surface-treated metal may be formed by the same steps as instantly claimed including forming the chemical conversion coating film by applying onto at least one surface of the metal substrate a chemical conversion coating film-forming coating liquid containing the resin, colloidal silica and silane coupling agent, and then laminating the adhesive layer as discussed above, wherein Hirano also discloses that the adhesive may be a hot melt type (¶¶ [0048]-[0049]) thereby rendering the claimed invention as recited in instant claim 9 obvious over the teachings of Hirano in view of Saito.
With regards to new claims 10 and 12-20, Hirano teaches and/or suggests that the chemical conversion coating composition consists of a) the water-soluble thermoplastic resin and crosslinking agent as the thermosetting resin, b) colloidal silica, and c) silane coupling agent (Entire document, particularly ¶¶, with the content of colloidal silica being 50 to 150 parts by mass relative to 100 parts by mass of the resin (¶ [0020]), and the content of the silane coupling agent being 5 to 30 parts by mass relative to 100 parts by mass of solid content in the coating liquid (¶ [0038]), which as evidenced by Saito may also function as a crosslinking agent, and given the discussion above with regards to instant claim 1 wherein one having ordinary skill in the art before the effective filing date of the instant invention to utilize a water-borne acid-modified polyolefin as in the teachings of Saito for the water-based thermoplastic resin in the invention taught by Hirano, the teachings of Hirano in view of Saito read upon and/or suggest the claimed “chemical conversion coating film comprises no thermoplastic resin other than the acid-modified polyolefin resin” as recited in instant claim 10 and the mass ranges of instant claims 12-15 given that the acid-modified polyolefin as the thermoplastic resin would be the only resin in the coating liquid, as well as the claimed resin content with respect to the total solid content as recited in instant claims 16-18 based upon the mass parts disclosed by Hirano as noted prima facie case of obviousness exists (see MPEP § 2144.05).
Claims 1-10 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hirano in view of Saito, as applied above, and in further view of Nakamura (US2017/0088753) or Okumura (US2015/0165661), for generally the reasons recited in the prior office action and restated below.
The teachings of Hirano in view of Saito are discussed in detail above and although the Examiner takes the position that the acid-containing polyolefin resin taught by Saito reads upon and/or suggests the instantly claimed “acid-modified” polyolefin resin given that the term “acid-modified polyolefin” is not specifically defined and/or limited by the claims nor the specification to “grafted” acid-modified polyolefin resins, the Examiner further notes that it is well known in the art that in general, an “acid-modified polyolefin resin” is a polyolefin resin having carboxyl prima facie obviousness to simply substitute one known element for another to obtain predictable results.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Togawa (US2001/0053451) in view of Jung (US2004/0022950).  Togawa discloses a laminated product for use in producing car parts and household electric appliances, particularly a weld part, comprising a thermoplastic polypropylene resin layer (as in instant claims 7-8) laminated to steel plate (as in instant claim 6) through a hot-melt adhesive layer containing a polar group-carrying modified polyolefin resin that is obtained by modifying a polyolefin, preferably a polypropylene based resin, by grafting an unsaturated carboxylic acid or derivative such as acrylic acid or maleic anhydride thereon, in a grafting proportion of preferably from 0.01 to 40% by weight (reading upon the claimed acid-modified polyolefin resin of the adhesive layer of instant claim 1, and more particularly the acid-modified polyolefin of instant claims 4-5); and a process for producing the laminated product as recited in instant claims 7-8 by generally the method of .
In terms of the chemical conversion coating film, it is well established in the art that metal substrates may be subjected to a pretreatment and/or primer coating such as a chromate pretreatment coating prior to subsequent coatings in order to provide corrosion resistance and/or improved adhesion to the subsequent coatings as evidenced by Jung (¶¶ [0002]-[0010]) such that the incorporation of a metal pretreatment step in general in the invention taught by Togawa to improve corrosion resistance and/or further improve adhesion of the subsequently applied polymer coatings would have been obvious to one skilled in the art before the effective filing date of the instant invention given that it is prima facie
Further, Jung specifically discloses a cost-effective, environmentally-friendly pretreatment coating composition and method of treating a metal substrate, including a steel substrate, for use in various applications such as car parts and household appliances (as in Togawa), wherein the pretreatment composition provides, in comparison to methods utilizing chromate-rich methods (e.g. environmentally unfriendly), similarly good results with regards to protection against corrosion and adhesion of a subsequently applied lacquer or polymer-containing coating (¶¶ [0073]-[0077] and [0080]).  Jung discloses that the pretreatment coating composition is “an aqueous composition, characterized in that the composition contains, in addition to water: a) at least one organic film former that contains at least one water-soluble or water-dispersible polymer with an acid number ranging from 5 to 200, b) at least one particulate inorganic compound with an average particle diameter measured by a scanning electron microscope in the range of from 0.005 to 0.3µ, c) at least one slip additive and/or at least one corrosion inhibitor, d) optionally at least one organic solvent, e) optionally at least one silane and/or siloxane, f) optionally at least one cross-linking agent, and g) optionally at least one chromium (VI) compound” (Abstract); preferably largely or entirely free from chromium(VI) compounds (¶ [0012] and [0030]).  Jung discloses that the water-soluble or water-dispersible polymer with an acid number ranging from 5 to 200 as a) the organic film former may be or may contain at least one synthetic resin, particularly a synthetic resin-mixture and/or mixed polymerisate of synthetic resin based on acrylate, ethylene, and/or those resins as disclosed in ¶ [0033], particularly one contains carboxyl groups (¶ [0039]), with ethylene acrylic acid copolymer resin having a melting point in the range from 60 to 95ºC quite particularly preferred, or a synthetic resin with a melting point within the range from 20ºC to 160ºC (¶ [0034] and Examples, reading upon the broadly claimed “acid-modified polyolefin resin which is a 
Jung discloses that the composition preferably contains the at least one silane and/or siloxane given that the incorporation thereof “offers the advantage that coupling bridges arise between the substrate and the dried protective film and also with respect to lacquer layers or/and coatings of synthetic material possibly applied subsequently, as a result of which an improved adhesion” is also achieved; wherein a “further advantage is that suitable silanes/siloxanes generate coupling-bridge-like crosslinkages within the dried protective film which substantially improve the strength or/and the flexibility of the coating composite as well as the adhesion to the substrate, as a result of which an improved adhesion is achieved”, and more particularly, incorporation of the silane compound or “coupling agent” provides improved adhesion in many lacquer systems (¶ [0040]).  Jung discloses that the silane may be, for example, an aminosilane, an aminopropyltrialkoxysilane, a glycidoxysilane such as a glycidoxyalkyltrialkoxysilane, a mercaptosilane, a (meth)acrylatosilane, a vinylsilane, in particular a vinyltrialkoxysilane or/and a vinyltriacetoxysilane, and/or any of those disclosed in ¶ [0040], which may be favorable for forming coupling bridges or for promoting crosslinking (¶ [0040], reading upon the broadly claimed “silane coupling agent”, particularly given ¶¶ [0030]-[0031] of the instant specification).  Jung discloses that a separate crosslinking agent, e.g. aside from the silane compounds, is optional and thus may be excluded as the “f) optionally at least one cross-linking agent” (Abstract); and that the aqueous coating composition can be applied to the metallic surface to 2 to 2 g/m2, corresponding to a layer thickness within the range of approximately 0.7 to 2.5µm, is preferred (¶ [0453]); and also discloses that onto a dried or cured film formed from the aqueous pretreatment composition, “at least one coating consisting of lacquer, polymer, lacquer paint, functional coatings of synthetic material, adhesive or/and adhesive backing…can be applied” (¶ [0063]).  Jung particularly discloses an example aqueous composition comprising an ethylene acrylic acid copolymer, a colloidal silica, and a silane compound applied to a steel sheet and dried in a circulating-air oven at about 90ºC to obtain a dried protective film having a coat weight within the range of 0.9 g/m2 to 1.1 g/m2 which exhibited good corrosion protection properties (Example 5; and ¶¶ [0091], [0099], [0335], and Table 1).  
Thus, Jung discloses a surface-treated metal sheet for resin bonding and a method for producing the surface-treated metal sheet comprising a metal substrate, such as a steel substrate, and an adhesive layer and/or polymer coating layer thereon, e.g. as in the invention taught by Togawa, wherein a chemical conversion coating film having a coating weight within the claimed range, in terms of dry mass, is interposed between the metal substrate and the adhesive layer by applying onto the metal substrate, a coating liquid comprising a) a water-soluble or water-dispersible polymer with an acid number ranging from 5 to 200, such as an acid-modified polyolefin which is a thermoplastic resin as instantly claimed, as an organic film former; b) a colloidal silica as at least one particulate inorganic compound; c) at least one slip additive and/or prima facie obviousness to combine prior art elements according to known methods to yield predictable results and/or prima facie obviousness to use a known technique to improve similar devices in the same way; thereby rendering the claim invention as recited in instant claims 1-2 and 4-9 obvious over the teachings of Togawa in view of Jung.  
With regards to instant claim 3, given that Togawa specifically discloses and utilizes an acid-modified polypropylene resin as the modified polyolefin in the examples, which is a known functionally equivalent acid-containing polyolefin to the ethylene-acrylic acid copolymer disclosed by Jung, it would have been obvious to one having ordinary skill in the art to incorporate the same acid-modified polypropylene resin taught by Togawa into the chemical conversion coat as the carboxyl group-containing organic film forming resin in the invention of Jung given that it is prima facie obviousness to simply substitute one known element for another to obtain predictable results and/or prima facie obviousness to choose from a finite number of 
With regards to instant claims 10-15, as noted above, Jung discloses that the organic film former or film-forming agent may be “at least one” water-soluble or water-dispersible polymer with an acid number from 5 to 200 such that Jung clearly discloses that the organic film former may consist of a single thermoplastic resin such as the acid-modified polyolefin as discussed above, and given that Jung does not require any additional resin as another essential component of the composition, the claimed invention as recited in instant claims 10 and 12-15 would have been obvious over the teachings of Togawa in view of Jung given that it is prima facie obviousness to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.  Alternatively or additionally, Jung discloses that the organic film form may be a mixture of synthetic resins, with reference to particularly preferred synthetic resins having a melting point within the range from 20ºC to 160ºC, i.e. a thermoplastic resin, and also discloses that the synthetic resin may be based on acrylate or a polyacrylate (i.e. “acrylic” as in instant claim 11), based on butadiene (reading upon and/or suggesting “polybutadiene” as in instant claim 11), or based styrene (reading upon and/or suggesting “polystyrene” as in instant claim 11), with examples utilizing styrene-acrylate copolymers, particularly as in Example 5 with the ethylene-acrylic acid copolymer (¶¶ [0032]-[0034]; Examples), such that the claimed invention as recited in instant claim 11 would have been obvious over the teachings of Togawa in view of Jung given that it is prima facie obviousness to simply substitute one known element for another to obtain predictable results and/or prima facie
With regards to instant claims 16-20, Jung does not specifically limit the content of the thermoplastic resin(s) as the organic film former or film-forming agent as instantly claimed, however, Jung does disclose that the organic film-forming agent a) is preferably contained in the composition in a content of 0.1g/l to 1000 g/l, or 2 to 100 parts by weight per 100 parts by weight water; the inorganic compound particulate b) is contained in an amount of 0.1 g/l to 500 g/l, or 0.1 parts to 50 parts per 100 parts by weight of water, with a ratio of a) to b) of preferably ≤ 25:1; the content of e) at least one silane and/or siloxane is preferably 0.1 g/l to 50 g/l; the addition of a lubricant/wax as a slip additive of component c) is optional, particularly with regards to a pretreatment composition and thus may be excluded; and the corrosion inhibitor as component c) is preferably contained in a content within the range from 0.1 g/l to 50 g/l, or 0.01 parts by weight to 5 parts by weight relative to 100 parts by weight of water, with a ratio of organic film-forming agent to corrosion inhibitor ranging within wide ranges and particularly ≤ 500:1; such that Jung provides a clear teaching and/or suggestion of utilizing a thermoplastic resin as the organic film former or film-forming agent, particularly the acid-modified polyolefin, in a content within the claimed ranges with regards to the mass of the solid content in the coating liquid as in instant claims 16-18 and/or within the claimed ranges with regards to the mass of the dried coating film as in instant claims 19-20, particularly in the light of the examples disclosed by Jung (Entire document, particularly ¶¶ [0025]-[0028], [0043], [0046], and [0048], and Examples).  Thus, in the absence of any showing of criticality with regards to the claimed ranges, the invention as recited in instant claims 16-19 would have been obvious over the teachings of Togawa in view of Jung wherein one having ordinary skill in the art before the effective filing date of the instant invention would have been motivated to provide the .
Response to Arguments
Applicant's arguments filed 5/18/2021 have been fully considered but they are not persuasive and/or moot in view of the additional remarks and new grounds of rejection presented above.  Specifically with regards to the rejections over Hirano in view of Saito, the Applicant argues that “even Hirano’s water-based carboxyl group-containing acrylic resin (¶ [0032]) [i.e. a thermoplastic resin] is combined with a crosslinking agent, and the combination is cured by heating, losing its thermoplasticity”, arguing that thus “in Hirano, the resin is required to be substantially used as a thermosetting resin” (see Page 5, fourth paragraph of the response).  The Applicant argues that “Hirano shows that when a chemical conversion coating film comprises a thermoplastic resin, rather than a thermosetting resin, the product obtained fails to provide a sufficiently high adhesive strength” (see Page 5, last paragraph) and that Hirano allegedly teaches that a coating as instantly claimed should be insufficient.  Similarly, the Applicant argues that Saito discloses the usage of an alkali metal-neutralized ethylene-unsaturated carboxylic acid copolymer (i.e. a thermoplastic resin) in a coat formed on a metal sheet, but that “Saito also describes that its coating requires a crosslinking agent, as recited in Saito’s claim 1 and ¶ [0011]”, thereby arguing that “combining Saito with Hirano [allegedly] should not lead to an article as presently claimed, which uses the thermoplastic resin” (see Page 6, first and second paragraphs).  However, the Examiner respectfully disagrees and again notes, as discussed in detail above, that the claimed invention does not require a coating film that is thermoplastic nor does the claimed invention exclude the coating liquid from comprising a thermosetting resin and/or a crosslinkable thermoplastic resin and/or crosslinking agent, particularly given that the .
Note: the rejection of claim 9 under 35 U.S.C. 112(b) as recited in the prior office action has been withdrawn in light of Applicant’s claim amendments filed 5/18/2021. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508.  The examiner can normally be reached on Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 




/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        August 17, 2021